           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

MATTHEW JAMES ELLIS                                        PLAINTIFF

v.                        No: 5:19-cv-237 DPM

TURNTINE, Nurse, Dub Brassell
Detention Center; CHILDS, Officer,
Dub Brassell Detention Center;
CENTELL, Officer, Dub Brassell
Detention Center; TYLER, Chief,
Dub Brassell Detention Center                          DEFENDANTS

                               ORDER
     1. The Court withdraws the reference.

     2. Ellis hasn't paid the filing and administrative fees or filed a

complete application to proceed in forma pauperis; and the time to do so
has passed. NQ2. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.

28 U.S.C. § 1915(a)(3).
     So Ordered.

                                      D.P. Marshatfir.
                                      United States District Judge
